


110 HR 1248 IH: Clean Railroads Act of

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1248
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend section 10501 of title 49, United States Code,
		  to exclude solid waste disposal from the jurisdiction of the Surface
		  Transportation Board.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Railroads Act of
			 2007.
		2.Amendments to exclude
			 solid waste facilities from the jurisdiction of the BoardSection 10501 of title 49, United States
			 Code, is amended—
			(1)by striking
			 facilities, in subsection (b)(2) and inserting facilities
			 (except solid waste management facilities (as defined in section 1004 of the
			 Solid Waste Disposal Act (42 U.S.C. 6903))),; and
			(2)by
			 striking over mass transportation provided by a local governmental
			 authority. in subsection (c)(2) and
			 inserting
				
					over—(A)mass
				transportation provided by a local governmental authority; or
					(B)the processing or
				sorting of solid
				waste.
					.
			
